Title: From Abigail Smith Adams to Abigail Louisa Smith Adams Johnson, 9 December 1816
From: Adams, Abigail Smith
To: Johnson, Abigail Louisa Smith Adams



my Dear Abbe
Quincy December 9th 1816

Through Caroline De Wint, I was last Evening informd that your Mother has had a return of the complaint which so much allarmd Us, when She resided here.—Caroline supposed mr Johnson has or would write to inform us of it. but as we have not received any information from any other quarter, I would fain flatter myself that your Dear Mother is better. I have not acquainted Susan, as I wish much to hear from you first, and to learn the State your Mother is in, that I may not leave your sister in a painfull Suspense—Susan has been every week expecting a Letter from her Mother. She has repeatedly written to her, and She has felt it the more, as her Spirits have been deprest, by her Seperation from the Gentleman to whom She holds herself engaged.
He received News from the Secretary of the Navy to repair to Washington & join Commodore Chauncys Squadron in the Mediterranian, he is accordingly gone for that purpose, and by a Letter which Susan received from him yesterday, this is the day he is to Sail—
I have never been acquainted with a more correct, steady, and amiable Young Man. I wish your Mother mr Johnson and you could have known him. If he could consistantly with his duties as an officer, have been permitted to have left the Ship long enough, and I could have thought that in the Eye of the World, no censure would have been attached to allowing Susan to have accompanied him such a journey, they would have made you a visit in the Fall of the year. it was the wish of both of them, often exprest. He has prudently consented to defer his Union and to try to obtain more independent circumstances by active Service. for this purpose & for the Restoration of his Health, which is delicate, not calculated to bear our Severe winters doing daily duty on deck let the weather by ever so inclement, he therefore applide and obtaind permission to join Commodore Chauncys Squardon.
Since he first became acquainted with Susan, not a week has past, in which he has not been once here, beside once a week writing So that be became quite domesticated with us. and the more we knew of him the more attached we have been to him, and his affection for your Sister I beleive to be as Sincere, as it is fervent. his Sentiments and opinions have had Sufficient weight with her, to correct many of her own—I have been the more gratified in this connextion, as it has removed all fears of one which I never approved. you may be assured that mr Clark is deficient in but one particular—I mean a want of Sufficient property to enable him to marry immediatly.
I have regretted that your Eyes would not permit you to keep up a correspondence with your Sister. When distance intervenes writing keeps alive, and warms the affections of the Heart
give my kind Love to your Mother and Say to her that I am anxious, very much so, to hear from her that I learn with pleasure your Aunt Nancy is with her, who goes about doing good, and makes herself as usefull in her Single State as others in a wedded one. my kind Regards to her—I long to See my Great grandson and hope if I live you will bring him next Spring, William Clarkson has made us a delightfull visit. we were all much pleased with him.
If you cannot write, Request mr Johnson to do so as Soon as you receive this Letter from your / Affectionate GM
Abigail AdamsMy kind Regards to mr Johnson and your Aunt
